Citation Nr: 0408666
Decision Date: 04/02/04	Archive Date: 07/21/04

DOCKET NO. 02-20 460                        DATE APR 02 2004


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

Entitlement to service connection for a back condition, other than residuals of coccyx removal.

Entitlement to service connection for a multiple joint condition, including crepitus and pain in the ankles, knees and hips.

Entitlement to service connection for postoperative residuals of the removal of coccyx.

Entitlement to service connection for residuals of dental trauma.

REPRESENTATION

Appellant represented by: The American Legion


WITNESSES A T HEARING ON APPEAL Appellant, his spouse and his brother

ATTORNEY FOR THE BOARD M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1955 to December 1965.
Afterward, the veteran served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from the
Regional Office (RO) of the Department of Veterans Affairs (VA) located in
Columbia, South Carolina. A hearing was held before the undersigned Veterans
Law Judge at the RO in October 2003.

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). The VCAA includes the right for a claimant to have a claim finally denied within July 14, 1999, to November 9, 2000, readjudicated as long as the request was made  within two years of the passage of the VCAA. Here, the veteran's claims of entitlement to service connection for a multiple joint condition and for postoperative residuals of the removal of the coccyx were initially denied via an August 2000 rating decision, of which the veteran received notice in September 2000. The veteran did not file a notice of disagreement with this rating decision. In February 2002, another rating decision was issued in compliance with the VCAA.
These claims were again the issue of a rating decision in August 2002, after which the veteran filed a notice of disagreement. As such, entitlement to service connection for a multiple joint condition and for postoperative residuals of the removal of the coccyx are the correct issues on appeal, not whether new and

- 2 


material evidence had been received to reopen a finally denied claim for these claimed conditions.

The February 2002 rating decision also adjudicated the veteran's subsequent claim to entitlement to service connection for dental trauma. His back condition claim was added in the August 2002 rating decision.

This appeal is remanded to the RO via the Appeals Management Center, in Washington, DC. VA will notify the veteran if further action is required.

REMAND

Regarding the veteran's entitlement to service connection claim for a multiple joint condition, including crepitus and pain in the ankles, knees and hips, the veteran's VA treatment records reflect a diagnosis of multiple joint osteoarthrosis. In addition, his service personnel records indicate that while in service, the veteran undertook numerous parachute jumps with the record reflecting he earned a parachutist badge and a senior parachutist badge. The October 2003 hearing transcript reflects that the veteran testified that he participated in over 100 jumps while in service. The veteran has not been afforded a VA examination regarding any potential link between his diagnosed multiple joint condition and his in-service parachute jumps. See Charles v. Principi, 16 Vet. App. 370 (2002). Likewise, an examination is needed to determine the nature of any current back disability and with respect to any as may be present, an etiological opinion is needed. Id.

Regarding the veteran's claims of entitlement to service connection for postoperative residuals of the removal of the coccyx and for residuals of dental trauma, the current evidence of record does not reflect in-service treatment for these claimed injuries. At the same time, however, the only medical records from the veteran's active service are dated from 1955 to 1957. Accordingly, further efforts should be undertaken to locate the veteran's service medical records for the period from November 1957 to December 1965. Furthermore, morning reports from the

- 3 


time periods during which the veteran has alleged these incidents occurred should also be obtained.

This case is REMANDED for the following action:

1. Ensure compliance with the duty to notify and duty to assist claimants in accordance with 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, and any other applicable legal precedent.

2. Contact the National Personnel Records Center, or any other appropriate agency, and request the veteran's active duty service medical records from November 1957 to December 1965. In addition, copies of any inpa6ent clinical records regarding treatment of the veteran at the Womack Army Hospital at Ft. Bragg for the period from April 1961 to May 1961 should be obtained, together with copies of any in-patient clinical records reflecting treatment of the veteran at the Ft. Jackson, South Carolina Army Hospital for the period between April 1962 and June 1962. If no additional service records can be found, or if they have been destroyed, ask for specific confirmation of that fact.

3. Request the morning reports for the HQ & Company A, 782nd Airborne Maintenance Battalion from March 1961 to May 1961 and for the period from April 1962 to June 1962.

4. Obtain the veteran's VA treatment records from May 2001 to the present.

5. The veteran should be scheduled for a VA joint examination to determine the current nature and extent

- 4 


of the veteran's multiple joint osteoarthrosis, including as may be effecting the veteran's ankles, knees, hips and low back. The residuals of any surgical removal of the coccyx should be described together with whether there is any other low back disability present. While in service, the veteran received a parachutist badge in June 1960 and a senior parachutist badge in February 1965. The veteran has testified that he completed over 100 jumps while in service. After reviewing the records and examining the veteran, the examiner should provide an opinion as to whether any current joint disability, including as may be effecting the ankles, knees, hips and low back is likely (more than 50%), not likely (less than 50%), or at least as likely as not (50%) related to the veteran's in-service parachute jumps, or otherwise to service.

The examiner should include a rationale for his/her opinion. If the manifested chronic disability cannot be medically linked or attributed to the veteran's military service on a medical scientific basis, and without invoking processes relating to guesses or judgments based upon mere conjecture, the examiner should clearly and specifically so indicate in the examination report. Send the claims folder to the examiner for review.

6. Readjudicate the claims on appeal, and if the benefits sought remain denied, furnish the veteran and his representative a Supplemental Statement of the Case. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (I999).

- 5 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No.1 08-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	MICHAEL E. KILCOYN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 6




